Detailed Action
This action is responsive to the claim set filed on 07/13/2021. 
The present application is being examined under the AIA  first to file provisions. 
Claims 1-17 are pending. Claims 1, 9, and 14 are independent claims. 

Priority
Application 17374595, filed 07/13/2021 is a continuation of 14601267, filed 01/21/2015, now U.S. Patent #11061540 and having 2 RCE-type filings therein.

Claim Objection
Claim 1 is objected to because it recites “output the adjusted transformation data to the mobile device to enable the at last one annotation to be re-drawn”, the underlined portion should be corrected to “least”.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, of the instant application are rejected on the ground of non-statutory double patenting over claim 1 with claim 2, of patent 11061540. Although the claims at issue are not identical, they are not patentably distinct from each other because: 

Instant Application 17374595
Conflicting patent 11061540
1. Apparatus having a display interface, comprising: 
a processor; 
computer memory holding computer program instructions executed by the processor during a remote support session established with a user of a mobile device, the computer program instructions operative to: 

receive and render on the display interface a first image frame, the first image frame having been generated at the mobile device; 

receive accelerometer or gyroscope data generated at the mobile device; 

capture data representing an annotation drawn over the first image frame being displayed on the display interface; 

output the captured data to the mobile device to enable a representation of the annotation to be reproduced on a camera display of the mobile device; 

as a second image frame distinct from the first image frame is received from the mobile device, compute transformation data representing a movement of the mobile device relative to a prior image frame generated at the mobile device, wherein the transformation data is computed at least in part on the accelerometer or gyroscope data received; and 

output the adjusted transformation data to the mobile device to enable the at last one annotation to be re-drawn.
1. Apparatus having a display interface, comprising: 
a processor; 
computer memory holding computer program instructions executed by the processor during a remote support session established with a user of a mobile device, the computer program instructions operative to: 

receive and render on the display interface a first image frame of a live video stream, the first image frame having been generated from a camera of the mobile device; 

open a transparent, empty window on the display interface overlaying the first image frame; 

capture data input on the transparent empty window, the captured data representing an annotation drawn over the first image frame being displayed on the display interface, wherein the annotation is positioned relative to an object within the first image frame; 

store the annotation as a sequence of connected points, each point having an (X,Y) coordinate normalized with respect to a coordinate system whose origin is at a center of an image depicted in the first image frame, and wherein normalized values within the coordinate system have maximum values at an outer perimeter of the image depicted in the first image frame; 

output the captured data to the mobile device to enable a representation of the annotation to be reproduced on a display interface of the mobile device; 

as a second image frame of the live video stream distinct from the first image frame is received from the mobile device, detecting from comparing the second image frame and the first image frame that a movement of the mobile device has occurred; 

in response to the detection, compute transformation data representing a movement of the mobile device relative to the object in a prior image frame generated at the mobile device, the transformation data being a composite of individual transformation matrices each of which is computed in association with an individual movement of the mobile device relative to the object that is one of: a move operation, a scaling operation, and a rotate around origin operation, the composite of individual transformation matrices being computed for the object by aggregating into a single matrix corresponding element values of the individual transformation matrices; and 

output the transformation data to the mobile device over a peer-to-peer connection established with the mobile device to enable the annotation to be re-drawn in real-time such that the position of the annotation relative to the object is maintained.

2. The apparatus as described in claim 1 wherein the computer program instructions are further operative to: receive accelerometer or gyroscope data generated at the mobile device, and to compute the transformation data based at least in part on the accelerometer or gyroscope data received.
2. The apparatus as described in claim 1 wherein the computer program instructions are further operative to: 
store the annotation as a sequence of connected points, each point having an X,Y 25coordinate normalized with respect to a coordinate system whose origin is at a center of an image depicted in the first image frame.
1. ….store the annotation as a sequence of connected points, each point having an (X,Y) coordinate normalized with respect to a coordinate system whose origin is at a center of an image depicted in the first image frame,

2. The apparatus as described in claim 1 wherein the computer program instructions are further operative to: receive accelerometer or gyroscope data generated at the mobile device, and to compute the transformation data based at least in part on the accelerometer or gyroscope data received.
3. The apparatus as described in claim 2 wherein normalized values within the coordinate system have maximum values at an outer perimeter of the image depicted in the first 30image frame.
1. …and wherein normalized values within the coordinate system have maximum values at an outer perimeter of the image depicted in the first image frame;

2. The apparatus as described in claim 1 wherein the computer program instructions are further operative to: receive accelerometer or gyroscope data generated at the mobile device, and to compute the transformation data based at least in part on the accelerometer or gyroscope data received.
4. The apparatus as described in claim 1 wherein the computer program instructions generate the transformation data as a transformation matrix having a set of elements whose values represent an action that is one of: a move operation, a scaling operation, a rotate around origin operation, and combinations thereof.
1.  …the transformation data being a composite of individual transformation matrices each of which is computed in association with an individual movement of the mobile device relative to the object that is one of: a move operation, a scaling operation, and a rotate around origin operation,

2. The apparatus as described in claim 1 wherein the computer program instructions are further operative to: receive accelerometer or gyroscope data generated at the mobile device, and to compute the transformation data based at least in part on the accelerometer or gyroscope data received.


In regards to independent claim 1 of the instant application, the table above shows that the limitations are anticipated by the limitations of claim 1 and claim 2 of the conflicting patent. 

In regards to dependent claims 2-4 of the instant application, the table above shows that they are all anticipated by the limitations of claim 1 with claim 2 of the conflicting patent.

Thus they are not patentably distinct.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 6-7, 9-12, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Huenerfauth et al. US 20160173816 A1, (hereinafter Huenerfauth) in view of Hofmann et al. US 20150040074 A1, (hereinafter Hofmann).

As to independent claim 1, Huenerfauth teaches:
Apparatus having a display interface, comprising: 
a processor (See Fig. 1 Technical Support Center (TSC) 40 with paragraph [0064] which mentions that the TSC can be a server [i.e., server computer contains at least one processor]); 
computer memory holding computer program instructions executed by the processor during a remote support session established with a user of a mobile device (See Fig. 4 which shows a remote support session between a local user of the mobile device and a technical support specialist 160, see also [0059] two-way video chat between local user and TSR 160, thus remote support session), the computer program instructions operative to: 
receive and render on the display interface a first image frame, the first image frame having been generated at the mobile device (See paragraphs [0067] - [0068] which mentions that the operator i.e. mobile device user shares an image captured by his/her mobile device with the TSR person. See also [0059] two-way video chat); 
capture data representing an annotation drawn over the first image frame being displayed on the display interface (See Figs. 4-5 with paragraphs [0035] and [0068] which mentions the TSR is able to draw on the image.); 
output the captured data to the mobile device to enable a representation of the annotation to be reproduced on a camera display of the mobile device (See Figs. 4-5 with paragraphs [0035] and [0068] which mentions the TSR is able to draw on the image and that the annotations are synchronized across the network so that screens of mobile device and the TSR terminal both display similar image information); 
Huenerfauth does not teach: receive accelerometer or gyroscope data generated at the mobile device;
as a second image frame distinct from the first image frame is received from the mobile device, compute transformation data representing a movement of the mobile device relative to a prior image frame generated at the mobile device, wherein the transformation data is computed at least in part on the accelerometer or gyroscope data received; and 
output the adjusted transformation data to the mobile device to enable the at last one annotation to be re-drawn.
Hofmann teaches: receive accelerometer or gyroscope data generated at the mobile device (See Fig. 3 Accelerometer 12 with [0100] – “In another instance, a graphical user interface may be dynamically generated based at least in part on the tilt measured by the accelerometer (i.e., for determining device orientation), such that three-dimensional graphics may be rendered differently based on the tilt readings (e.g., for a motion sensitive augmented reality game)”. Also, the user device 1018 illustrated in Fig. 3 is mentioned to be a mobile phone in [0099]);
as a second image frame distinct from the first image frame is received from the mobile device, compute transformation data representing a movement of the mobile device relative to a prior image frame generated at the mobile device (
See [0014] mobile phone outputs a live image data stream that forms the AR space. See [0016] user creates an AR object that is attached to a real world object; see [0018] which says the AR object can be a user drawn object, i.e. annotation. Then see [0022]-[0024] a tracker software module is used to estimate the pose information of a real world object i.e. target object in [0022] using images from the live stream [i.e., first and second image frame] by calculating matrices [i.e., compute transformation data], so that the created AR object can be overlaid correctly with the target object such as in Fig. 4. Then see [0084]-[0085] which describes that the tracker continuously tracks the current pose of the target object and updates the AR object accordingly, and the [0085] describes the example of user draws a Smiley face AR object on postcard and while user is moving, the Smiley face AR appears still drawn on the postcard.
Furthermore, the claim limitations suggest that the computation of the transformation data is performed by a server i.e. the claimed Apparatus. See [0021] and [0125] which both suggest that the computation processes may be offloaded from the mobile device and be performed by a remote server.), 
wherein the transformation data is computed at least in part on the accelerometer or gyroscope data received (As mentioned by [0084-0085] and illustrated by Fig. 6, a tracker module is responsible for computing the transformation data for the AR object. However there is a relationship between the accelerometer disclosed in [0100] and the tracker module. See [0133] – “In some embodiments, sensor data from sensor 124 (e.g., magnetometer 11, accelerometer 12, positioning 14, user input part 15) may reduce the amount of processing in tracker 114 by reducing the size of the image to be searched in feature matcher 324.”, in other words the transformation data is computed at least in part on the accelerometer’s provided data); and 
output the adjusted transformation data to the mobile device to enable the at last one annotation to be re-drawn (See [0085] which describes an example where a user-drawn happy face (i.e., AR object) is outputted onto a postcard, and even when the user and mobile device moves about the surrounding, the user-drawn happy face remains attached to the postcard).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Huenerfauth to include a tracker module so that a user-drawn AR object can be overlaid on a real-world object and remains attached to the real-world object even when the mobile device is moving as taught by Hofmann. Motivation to do so would be for “Consider the scenario where the user draws a happy face onto an image of the postcard in content editor 1006, the end result in augmented reality view 1008 enables the user to view augmented reality content 1040 as if the user had (virtually) drawn a happy face onto the image of the postcard using a marker, and the happy face appears (virtually) drawn on the postcard even when the user moves about the surroundings and looks at the postcard from various angles” (See Hofmann paragraph [0085]), thus the motivation being to enable users to view annotations from various angles to enhance user’s understanding of the annotation.

As to dependent claim 4, Huenerfauth as modified teaches all the limitations of claim 1 as cited above.
	Huenerfauth as modified does not teach: wherein the computer program instructions generate the transformation data as a transformation matrix having a set of elements (See Hofmann paragraph [0116] – “The transformation matrix H represents the three rotation parameters, translation parameters by six degrees of freedom. The transformation matrix H, once generated, may be used to transform the augmented reality content such that the content can be displayed in perspective with the target object.”, in other words a transformation matrix.) whose values represent an action that is one of: a move operation (See Hofmann paragraph [0116] – “translation parameters by six degrees of freedom”), a scaling operation, a rotate around origin operation, and combinations thereof.


As to dependent claim 6, Huenerfauth as modified teaches all the limitations of claim 1 as cited above.
Huenerfauth further teaches: wherein the mobile device is one of: a smartphone (See paragraph [0026]), a tablet (See paragraph [0026]), and a wearable (See paragraph [0026]). 

As to dependent claim 7, Huenerfauth as modified teaches all the limitations of claim 1 as cited above.
Huenerfauth further teaches: wherein the image frames comprise a live camera feed generated by the user of the mobile device (See Fig. 4). 

As to independent claim 9, Huenerfauth teaches:
Mobile device apparatus having a camera (See Fig. 1 Mobile device 20 with paragraph [0007] which mentions the mobile device has a camera), comprising: 
a processor (See Fig. 1 Mobile device 20); 
computer memory holding computer program instructions executed by the processor during a remote support session established with a support computing entity (See Fig. 4 with Abstract), the computer program instructions configured to: 
render on a display interface at least a first image frame, the first image frame captured by the camera (See Fig. 4 with paragraph [0076]); 
receive data from the support computing entity, the data being a representation of an annotation, the annotation having been drawn over the first image frame as the first image frame is displayed at the support computing entity (See paragraphs [0035] and [0068]); 
render on the display interface the representation of the annotation (See paragraph [0068] which mentions synchronizing the displays of both the mobile device and the TSR's terminal and also mentions allowing both TSR and operator to draw on the image); 
output to the support computing entity a second image frame captured by the camera (See Figs. 4-5 with paragraphs [0035] and [0068], the remote support session between the user and TSR person shares various images with each other); 
Huenerfauth does not teach: output accelerometer or gyroscope data;
receive transformation data from the support computing entity, the transformation data having been generated at the support computing entity to represent a movement of the mobile device relative to a prior image frame captured by the camera, wherein the transformation data is computed at the support computing entity at least in part on the accelerometer or gyroscope data output; and 
based on the transformation data, re-render on the display interface the representation of the annotation.
Hofman teaches: output accelerometer or gyroscope data (See Fig. 3 Accelerometer 12 with [0100] – “In another instance, a graphical user interface may be dynamically generated based at least in part on the tilt measured by the accelerometer (i.e., for determining device orientation), such that three-dimensional graphics may be rendered differently based on the tilt readings (e.g., for a motion sensitive augmented reality game)”. Also, the user device 1018 illustrated in Fig. 3 is mentioned to be a mobile phone in [0099]);
receive transformation data from the support computing entity, the transformation data having been generated at the support computing entity to represent a movement of the mobile device relative to a prior image frame captured by the camera (
First see [0011]-[0013] which describes an augmented reality system that solves the problem related to creating user drawn virtual objects within an augmented reality space, and maintaining its position within the AR space, even with shaking and jitter movements of the user device, so that user can interact with the drawn virtual objects. The problem is solved by a method disclosed by the following paragraphs: See [0014] mobile phone outputs a live image data stream that forms the AR space. See [0016] user creates an AR object that is attached to a real world object; see [0018] which says the AR object can be a user drawn object, i.e. annotation. Then see [0022]-[0024] a tracker software module is used to estimate the pose information of a real world object i.e. target object in [0022] using images from the live stream [i.e., first and second image frame] by calculating matrices [i.e., compute transformation data], so that the created AR object can be overlaid correctly with the target object such as in Fig. 4. Then see [0084]-[0085] which describes that the tracker continuously tracks the current pose of the target object and updates the AR object accordingly, and the [0085] describes the example of user draws a Smiley face AR object on postcard and while user is moving, the Smiley face AR appears still drawn on the postcard.
Furthermore, the claim limitations suggest that the computation of the transformation data is performed by a server i.e. the claimed Apparatus. See [0021] and [0125] which both suggest that the computation processes may be offloaded from the mobile device and be performed by a remote server.), wherein the transformation data is computed at the support computing entity at least in part on the accelerometer or gyroscope data output (As mentioned by [0084-0085] and illustrated by Fig. 6, a tracker module is responsible for computing the transformation data for the AR object. However there is a relationship between the accelerometer disclosed in [0100] and the tracker module. See [0133] – “In some embodiments, sensor data from sensor 124 (e.g., magnetometer 11, accelerometer 12, positioning 14, user input part 15) may reduce the amount of processing in tracker 114 by reducing the size of the image to be searched in feature matcher 324.”, in other words the transformation data is computed at least in part on the accelerometer’s provided data); and
based on the transformation data, re-render on the display interface the representation of the annotation (See [0022]-[0024] tracker module computes the transformation data from live stream images, the transformation data enables redraw of the AR objects in real time. In regards to the outputting of the transformation data from a server to the mobile device over a connection, see [0021] and [0125] which says a remote server can perform the processing, thus suggesting a connection to send the processed data is involved. In regards to claimed annotation, see [0018] user drawn objects is annotation.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Huenerfauth to include a tracker module so that a user-drawn AR object can be overlaid on a real-world object and remains attached to the real-world object even when the mobile device is moving as taught by Hofmann. Motivation to do so would be for “Consider the scenario where the user draws a happy face onto an image of the postcard in content editor 1006, the end result in augmented reality view 1008 enables the user to view augmented reality content 1040 as if the user had (virtually) drawn a happy face onto the image of the postcard using a marker, and the happy face appears (virtually) drawn on the postcard even when the user moves about the surroundings and looks at the postcard from various angles” (See Hofmann paragraph [0085]), thus the motivation being to enable users to view annotations from various angles to enhance user’s understanding of the annotation.

As to dependent claim 10, it is rejected under similar rationale as claim 4 as cited above.

	As to dependent claim 11, Huenerfauth as modified teaches all the limitations of claim 9 as cited above.
Huenerfauth further teaches: being one of: a smartphone (See paragraph [0026]), a tablet (See paragraph [0026]), and a wearable (See paragraph [0026]). 

As to dependent claim 12, Huenerfauth as modified teaches all the limitations of claim 9 as cited above.
Huenerfauth further teaches: wherein the image frames comprise a live camera feed generated the mobile device camera (See Fig. 4). 

As to independent claim 14, Huenerfauth teaches:
A method of remote support executed during a support session established between a first computing entity and a second computing entity (See Fig. 4), comprising: 
Receiving at the second computing entity (i) an image feed generated at the first computing entity, the image feed associated with a target object having a support issue (See Fig. 4 which shows the display screen on the local mobile device user’s side, however also see paragraph [0068] which mentions that the camera video feed is synchronized between the mobile device user and TSR person thus the TSR person can see the same camera image seen by the mobile user.); 
capturing one or more annotations generated at the second computing entity (See paragraph [0068] which mentions that either the TSR person can manipulate the image by e.g. drawing on the image); 
forwarding information representing the one or more annotations from the second computing entity to the first computing entity to enable rendering of the one or more annotations at the first computing entity in association with the image feed (See paragraph [0068] which mentions synchronizing the two devices so that the TSR person and mobile device user sees the same camera feed and annotation).
Huenerfauth does not teach: receiving at the second computing entity…together with (ii) accelerometer or gyroscope data generated at the first computing entity;
providing transformation data from the second computing entity to the first computing entity, the transformation data adapted to be applied at the first computing entity to maintain position and orientation of the one or more annotations relative to the image feed irrespective of movement of the mobile device camera relative to the target object, wherein the transformation data is computed at the second computing entity at least in part on the accelerometer or gyroscope data.
Hofman teaches: receiving at the second computing entity… (ii) accelerometer or gyroscope data generated at the first computing entity (See Fig. 3 Accelerometer 12 with [0100] – “In another instance, a graphical user interface may be dynamically generated based at least in part on the tilt measured by the accelerometer (i.e., for determining device orientation), such that three-dimensional graphics may be rendered differently based on the tilt readings (e.g., for a motion sensitive augmented reality game)”. Also, the user device 1018 illustrated in Fig. 3 is mentioned to be a mobile phone in [0099]. See [0021] and [0125] which both suggest that the computation processes may be offloaded from the mobile device and be performed by a remote server.);
providing transformation data from the second computing entity to the first computing entity, the transformation data adapted to be applied at the first computing entity to maintain position and orientation of the one or more annotations relative to the image feed irrespective of movement of the mobile device camera relative to the target object (See [0021] and [0125] which both suggest that the computation processes may be offloaded from the mobile device and be performed by a remote server. Then see [0022]-[0024] a tracker software module is used to estimate the pose information of a real world object i.e. target object in [0022] using images from the live stream [i.e., first and second image frame] by calculating matrices [i.e., compute transformation data], so that the created AR object can be overlaid correctly with the target object such as in Fig. 4), wherein the transformation data is computed at the second computing entity at least in part on the accelerometer or gyroscope data (As mentioned by [0084-0085] and illustrated by Fig. 6, a tracker module is responsible for computing the transformation data for the AR object. However there is a relationship between the accelerometer disclosed in [0100] and the tracker module. See [0133] – “In some embodiments, sensor data from sensor 124 (e.g., magnetometer 11, accelerometer 12, positioning 14, user input part 15) may reduce the amount of processing in tracker 114 by reducing the size of the image to be searched in feature matcher 324.”, in other words the transformation data is computed at least in part on the accelerometer’s provided data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Huenerfauth to include a tracker module so that a user-drawn AR object can be overlaid on a real-world object and remains attached to the real-world object even when the mobile device is moving as taught by Hofmann. Motivation to do so would be for “Consider the scenario where the user draws a happy face onto an image of the postcard in content editor 1006, the end result in augmented reality view 1008 enables the user to view augmented reality content 1040 as if the user had (virtually) drawn a happy face onto the image of the postcard using a marker, and the happy face appears (virtually) drawn on the postcard even when the user moves about the surroundings and looks at the postcard from various angles” (See Hofmann paragraph [0085]), thus the motivation being to enable users to view annotations from various angles to enhance user’s understanding of the annotation.

As to dependent claims 15, it is rejected under similar rationale as claims 6 as cited above.

As to dependent claim 16, Huenerfauth as modified teaches all the limitations of claim 14 as cited above.
Huenerfauth further teaches: wherein the second computing entity is a technician support computer (See Fig. 4 with Fig. 1 TSC 40).

As to dependent claim 17, Huenerfauth as modified teaches all the limitations of claim 14 as cited above.
Huenerfauth as modified by Hofmann further teaches: wherein the transformation data is a transformation matrix having a set of elements (See Hofmann paragraph [0116] – “The transformation matrix H represents the three rotation parameters, translation parameters by six degrees of freedom. The transformation matrix H, once generated, may be used to transform the augmented reality content such that the content can be displayed in perspective with the target object.”, in other words a transformation matrix.) whose values represent an action that is one of: a move operation (See Hofmann paragraph [0116] – “translation parameters by six degrees of freedom”), a scaling operation, a rotate around origin operation (See Hofmann paragraph [0116] – “three rotation parameters”), and combinations thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Huenerfauth to include a tracker module so that a user-drawn AR object can be overlaid on a real-world object and remains attached to the real-world object even when the mobile device is moving as taught by Hofmann. Motivation to do so would be for “Consider the scenario where the user draws a happy face onto an image of the postcard in content editor 1006, the end result in augmented reality view 1008 enables the user to view augmented reality content 1040 as if the user had (virtually) drawn a happy face onto the image of the postcard using a marker, and the happy face appears (virtually) drawn on the postcard even when the user moves about the surroundings and looks at the postcard from various angles” (See Hofmann paragraph [0085]), thus the motivation being to enable users to view annotations from various angles to enhance user’s understanding of the annotation.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Huenerfauth et al. US 20160173816 A1, (hereinafter Huenerfauth) in view of Hofmann et al. US 20150040074 A1, (hereinafter Hofmann) in view of Ohmori et al. US 6339431 B1, (hereinafter Ohmori) in view of Shigeta et al. US 20110057875 A1, (hereinafter Shigeta).

As to dependent claim 2, Huenerfauth as modified teaches all the limitations of claim 1 as cited above.
Huenerfauth as modified does not teach: store the annotation as a sequence of connected points, each point having an X,Y coordinate normalized with respect to a coordinate system whose origin is at a center of an image depicted in the first image frame. 
Ohmori teaches: store the annotation as a sequence of connected points (Col. 4 lines 47-55 - “When the pen 104b touches the tablet 104a, the tablet 104a continuously generates coordinate values of the part touched by the pen 104b, and outputs the coordinate values to the annotation transformation section 105”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Huenerfauth as modified to include a coordinate system that stores the annotation as a sequence of connected points as taught by Ohmori. Motivation to do so would be for implementing the annotation transformation feature so that the problem: “In short, the dynamic image continuously changes over time. Therefore, the user's annotation is not matched with the content of the dynamic image on the display over the passage of time” (See Ohmori Col. 2 lines 1-12), in other words this annotation misalignment is a common problem in this field and graphical user interface advantages of usability and efficiency is achieved from solving such a problem.
However, Huenerfauth as modified does not explicitly teach: each point having an X,Y coordinate normalized with respect to a coordinate system whose origin is at a center of an image depicted in the first image frame.
Shigeta teaches: each point having an X,Y coordinate normalized with respect to a coordinate system whose origin is at a center of an image depicted in the first image frame (See Fig. 7 which shows a coordinate system overlaid over a GUI image 130 with paragraph [0093]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Huenerfauth as modified to include a coordinate system with an origin at the center of an image as taught by Shigeta. Motivation to do so would be for utilizing a coordinate system commonly used in field of mathematics for achieving user input detection efficiency.

As to dependent claim 3, Huenerfauth as modified teaches all the limitations of claim 2 as cited above.
Huenerfauth as modified by Shigeta further teaches: wherein normalized values within the coordinate system have maximum values at an outer perimeter of the image depicted in the first image frame (See Shigeta Fig. 7 which shows a coordinate system overlaid over a GUI image 130 with paragraph [0093]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Huenerfauth as modified to include a coordinate system with an origin at the center of an image as taught by Shigeta. Motivation to do so would be for utilizing a coordinate system commonly used in field of mathematics for achieving user input detection efficiency.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Huenerfauth et al. US 20160173816 A1, (hereinafter Huenerfauth) in view of Hofmann et al. US 20150040074 A1, (hereinafter Hofmann) in view of Pengelly et al. US 20130114849 A1, (hereinafter Pengelly) in view of Ichihashi US 20170048286 A1, (hereinafter Ichihashi).

As to dependent claim 5, Huenerfauth as modified teaches all the limitations of claim 1 as cited above.
Huenerfauth as modified by Hofmann further teaches: wherein the accelerometer or gyroscope data generated at the mobile device is received with the first and second image frame (See Hofmann [0021] and [0125] which both suggest that the tracker computation processes may be offloaded from the mobile device and be performed by a remote server. Also there is a relationship between the accelerometer disclosed in [0100] and the tracker module. See [0133] – “In some embodiments, sensor data from sensor 124 (e.g., magnetometer 11, accelerometer 12, positioning 14, user input part 15) may reduce the amount of processing in tracker 114 by reducing the size of the image to be searched in feature matcher 324.”, in other words the tracker computation processes involves getting data from the accelerometer as well).
In the alternative to Huenerfauth as modified by Hofmann’s teaching cited above, Pengelly also teaches: wherein the accelerometer or gyroscope data generated at the mobile device is received with the first and second image frames. (See Fig. 10 with paragraph [0053], the paragraph mentions that step 1022 is when the mobile device obtains accelerometer or gyroscope data and passes this sensor data along with the captured image data to the server 1002; the server then uses these data to produce new data to be sent to the mobile device for enabling changes to the display.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Huenerfauth to include the technique of a mobile device sending a heavy computational task related to a captured image to a remote server for processing and then having the remote server return the processed data to the mobile device to update its image based on the processed data as taught by Pengelly. Motivation to do so would be for " For example, the use of server-side resources enables the recognition and tracking of objects that could otherwise be too computationally intensive and too space prohibitive to run solely on a mobile device " (See Pengelly paragraph [0005]).
Huenerfauth as modified does not teach: over a WebRTC data flow.
Ichihashi teaches: over a WebRTC data flow (See paragraph [0085] using a WebRTC).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Huenerfauth to include peer to peer protocol such as WebRTC of Ichihashi. Motivation to do so would be for fast and efficient connection via P2p which would be useful for Huenerfauth since a user device is communicating with a TSR device, and it would be faster to communicate directly to each other’s devices via P2p instead of going through a central server as commonly done in standard Wi-Fi connections.

Claims 8, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Huenerfauth et al. US 20160173816 A1, (hereinafter Huenerfauth) in view of Hofmann et al. US 20150040074 A1, (hereinafter Hofmann) in view of Ichihashi US 20170048286 A1, (hereinafter Ichihashi).

As to dependent claim 8, Huenerfauth as modified teaches all the limitations of claim 7 as cited above.
Huenerfauth teaches the remote support session as cited above but Huenerfauth as modified does not explicitly teach: wherein the remote support session is implemented over a peer-to-peer communication channel.
Ichihashi teaches: wherein the session is implemented over a peer-to-peer communication channel (See paragraph [0009] peer to peer network system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Huenerfauth to include peer to peer protocol of Ichihashi. Motivation to do so would be for fast and efficient connection via P2p which would be useful for Huenerfauth since a user device is communicating with a TSR device, and it would be faster to communicate directly to each other’s devices via P2p instead of going through a central server as commonly done in standard Wi-Fi connections.

As to dependent claim 13, Huenerfauth as modified teaches all the limitations of claim 12 as cited above.
Huenerfauth as modified does not explicitly teach: wherein the remote support session is implemented over a peer-to-peer communication channel.
Ichihashi teaches: wherein the session is implemented over a peer-to-peer communication channel. (See paragraph [0009] peer to peer network system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined method of Huenerfauth as modified by Pugh and Hofmann to include peer to peer protocol of Ichihashi. Motivation to do so would be for fast and efficient connection via P2p which would be useful for Huenerfauth since a user device is communicating with a TSR device, and it would be faster to communicate directly to each other’s devices via P2p instead of going through a central server as commonly done in standard Wi-Fi connections.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID LUU whose telephone number is (571)270-0703.  The examiner can normally be reached on Monday - Thursday 11 a.m. to 7 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 5712703169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID LUU/
Examiner, Art Unit 2171

/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171